department of the treasury internal_revenue_service washington dc tax_exempt_and_government_entities_division nov f fa ty uniform issue list legend taxpayer a ira x roth_ira y company q dear this is in response to a ruling_request dated date as supplemented by correspondence dated date from your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request internal_revenue_code code with company q taxpayer a maintained ira x a traditional individual_retirement_arrangement described in sec_408 of the in date following the advice of a company q financial advisor taxpayer a converted ira x to a company q roth_ira y also with company q however prior to the conversion company q did not advise taxpayer a that he was ineligible to convert the traditional_ira to a roth_ira in the taxpayer a’s adjusted_gross_income exceeded the limit allowable under sec_408a of the code thus taxpayer a was not eligible to convert ira x to a roth_ira y on date the internal_revenue_service issued notices of deficiency for tax years and in date taxpayer a acting pro_se filed a timely petition in the tax_court disputing the tax deficiencies however the taxpayer’s federal_income_tax return was not timely filed nor was the return filed until date in date taxpayer a retained counsel counsel represents that taxpayer a was unaware until date of the 408a c b limitation and taxpayer a believed that the traditional_ira x had been properly converted into a roth_ira on date taxpayer a and the service were granted a joint motion by the tax_court allowing taxpayer a to submit a private_letter_ruling request under sec_301_9100-3 of the regulations as of the date of this ruling_request taxpayer a had not recharacterized his roth_ira y as an traditional_ira x based on the above you through your authorized representative request the following letter_ruling that taxpayer a is granted a period not to exceed sixty days from the date of this ruling to recharacterize his roth_ira y as a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution in sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor recharacterization and the trustee must make the transfer information specified trustee with that is sufficient to effect the sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure big_number limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayers control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election tax professional including qualified on a a announcement r b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement r b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional ra to a roth_ira taxpayer did not timely file his federal_income_tax return as a result the taxpayer is not eligible for relief under either announcement or announcement is necessary to determine if he is eligible for relief under the provisions of sec_301_9100-3 of the regulations therefore it sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the internal_revenue_service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight regulations provides that sec_301_9100-3 of the of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability then if the election had been timely made interests the sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayers receipt of a ruling granting relief under this section in this case taxpayer a was ineligible to convert ira x to an ira y because his adjusted_gross_income exceeded dollar_figure however from the time of the conversion until taxpayer a discovered otherwise through advice from counsel in date taxpayer a believed that his ira x had been properly converted to a roth_ira y with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional_ira specifically the service has concluded that you have met the requirements of clauses iii and v of sec_301_9100-3 of the regulations therefore you are granted an extension of sixty days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it code provides that it may not be used or cited as precedent sec_6110 of the ruling assumes that this letter of the iras referenced herein will meet the requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto all pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative should you have any concerns with this letter please contact ooo andrew e zuckerman manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice copy of notification letter form to authorized representative
